           Case: 3:21-cv-00059-DMB-RP Doc #: 20 Filed: 07/20/21 1 of 25 PageID #: 97




                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF MISSISSIPPI

JOSHUA SISCO,

            Plaintiff,
                                                                 Case No 3:21-cv-059-DMB-RP
v.

UNIVERSITY OF MISSISSIPPI, and
GLENN BOYCE.

            Defendants.

     RESPONSE IN OPPOSITION TO MOTION TO DISMISS AMENDED COMPLAINT

            Ole Miss has moved to dismiss Joshua Sisco’s First Amended Complaint. Primarily, it

argues that it has Eleventh Amendment immunity from suit. Alternatively, the university argues

that Mr. Sisco has failed to state a claim upon which relief can be granted and/or that he must

exhaust administrative remedies. Finally, it argues that he lacks Article III standing to seek

injunctive relief for some of his claims. As explained below, none of the contentions have merit.

      I.        Background

            Mr. Sisco is deaf, and this case arises from his years-long battle with Ole Miss, which has

systematically refused to provide reasonable accommodations for his disability under the

Americans with Disabilities Act and the Rehabilitation Act. He alleges that he repeatedly asked

Ole Miss officials to provide captions for various school-produced content or enable closed

captions for third-party-produced content. Doc. 14. In particular, he complains that the following

university-provided services lack or lacked captions: (1) Ole Miss’s social media videos; (2) TVs

in the university’s common areas, such as “The Pod” and “The Pavilion,” (3) Ole Miss’s

“NewsWatch” program, and (4) videos played in Mr. Sisco’s Chinese history class. Id. Mr. Sisco

seeks various remedies, including damages and injunctive relief. Id.
     Case: 3:21-cv-00059-DMB-RP Doc #: 20 Filed: 07/20/21 2 of 25 PageID #: 98




   II.      Standard of Review

         A complaint must contain “a short and plain statement of the claim showing that the pleader

is entitled to relief.” Fed. R. Civ. P. 8. The purpose of this requirement is “to give the defendant

fair notice of what the ... claim is and the grounds upon which it rests.” Wooten v. McDonald

Transit Assocs., Inc., 788 F.3d 490, 498 (5th Cir. 2015). The party filing a motion to dismiss under

Rule 12(b)(6) bears a “heavy burden” to “show that there is no possibility that plaintiff would be

able to establish a cause of action.” Lewis v. Fresne, 252 F.3d 352, 357 (5th Cir. 2001). In

evaluating such motions, the court “must accept all well-pleaded facts as true, and ... view them in

the light most favorable to the plaintiff.” Inclusive Communities Project, Inc. v. Lincoln Prop.

Co., 920 F.3d 890, 899 (5th Cir. 2019). “All questions of fact and any ambiguities in the

controlling substantive law must be resolved in the plaintiff’s favor.” Id.

         The analysis is largely the same for Article III standing. To litigate in federal court, a

plaintiff must allege an injury in fact, traceable to the defendants, and redressable by the court.

Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (May 24, 2016). However, the court must

“assume the [plaintiff’s] view of the facts to be true for purposes of standing.” Texas v. Rettig,

968 F.3d 402, 412 (5th Cir. 2020); Warth v. Seldin, 422 U.S. 490, 501 (1975) (“For purposes of

ruling on a motion to dismiss for want of standing, … courts must … construe the complaint

in favor of the complaining party.”). Courts “should think long and hard before dismissing” a

claim of discrimination, because “[t]he badge of inequality and stigmatization conferred by

[disability] discrimination is a cognizable harm in and of itself providing grounds for standing.”

See Moore v. USDA, 993 F.2d 1222, 1223–24 (5th Cir. 1993); see also Dudley v. Hannaford Bros.

Co., 333 F.3d 299, 307 (1st Cir. 2003) (“Given the remedial purpose underlying the ADA, courts

should resolve doubts about [justiciability] in favor of disabled individuals.”).




                                                  2
     Case: 3:21-cv-00059-DMB-RP Doc #: 20 Filed: 07/20/21 3 of 25 PageID #: 99




   III.      Argument

          Ole Miss inexplicably dedicates 12 pages to its Eleventh Amendment argument. Doc. 17

at 8–20. The university is apparently unaware of longstanding caselaw holding that States

receiving federal funds under Section 504 of the Rehabilitation Act waive their Eleventh

Amendment immunity, rendering wholly irrelevant any immunity questions under the Americans

with Disabilities Act. See Pace v. Bogalusa City Sch. Bd., 403 F.3d 272, 287–89 (5th Cir. 2005)

(en banc) (concluding that Louisiana was not entitled to sovereign immunity under the ADA,

because it waived immunity under Section 504, which contains “exactly the same” rights and

remedies as the ADA). In addition, Ole Miss contends that Title II of the ADA does not cover

website content, but the DOJ has stated otherwise, and its position is entitled to deference.

Moreover, the university ignores the long line of cases applying Title II to public entities’ internet

communications and instead relies on caselaw interpreting Title III (which does not govern public

entities). Ole Miss also invokes the Communications and Video Accessibility Act, but courts have

uniformly held that this statute in no way implicates claims brought under the ADA or Section 504.

See Sierra v. City of Hallandale Beach, Fla., 904 F.3d 1343, 1349 (11th Cir. 2018). Finally, Ole

Miss also raises Article III standing arguments, which are premature at the motion-to-dismiss stage

and, in any event, lack merit.

          A. Ole Miss has waived sovereign immunity because it receives federal funds.

          Ole Miss argues that it has sovereign immunity from suit under the Eleventh Amendment.

Doc. 17 at 8–20. As an initial matter, Eleventh Amendment immunity bars only suits for damages

and has no application where a party seeks injunctive relief against a state officer in his official

capacity. See Ex parte Young, 209 U.S. 123, 189 (1908); Ganther v. Ingle, 75 F.3d 207, 209 (5th

Cir. 1996). Mr. Sisco seeks both damages and injunctive relief. Doc. 14. As explained below,




                                                  3
     Case: 3:21-cv-00059-DMB-RP Doc #: 20 Filed: 07/20/21 4 of 25 PageID #: 100




Ole Miss is not immune from damages claims under the ADA, because it has waived sovereign

immunity by receiving federal funds under Section 504.

       In Pace v. Bogalusa City School Board, the Fifth Circuit, sitting en banc, denied

Louisiana’s request for sovereign immunity under the ADA because the state waived its immunity

under Section 504 of the Rehabilitation Act by receiving federal funds. 403 F.3d at 287–89. The

court explained that the rights and remedies under Section 504 and the ADA are “exactly the same”

when for a plaintiff complains of architectural barriers. Id. at 287. The court noted that the “sole

difference” between the ADA and Section 504 is that the latter has a heightened causation standard,

but this heightened standard is implicated only where there is a claim of disparate treatment. See

id. The Fifth Circuit later extended this principle to suits alleging the denial of a reasonable

accommodation, explaining that, where a public entity fails to meet its “affirmative obligation” to

make a reasonable accommodation for a disabled person, “the cause of that failure is irrelevant.”

Bennett-Nelson v. Louisiana Bd. of Regents, 431 F.3d 448, 454–55 (5th Cir. 2005) (“Because

Louisiana has waived its sovereign immunity from actions under § 504 of the Rehabilitation Act,

… we need not address at this juncture the issue of abrogation under Title II of the ADA, because

the rights and remedies under either are the same for purposes of this case.”).

       Here, Ole Miss does not dispute that “it is a recipient of federal funds,” doc. 14 at 11, or

that “State entities that accept federal funding knowingly and voluntarily waive their sovereign

immunity to suit under § 504 of the Rehabilitation Act.” Campbell v. Lamar Inst. of Tech., 842

F.3d 375, 379 (5th Cir. 2016). To the contrary, Ole Miss concedes that Mr. Sisco’s Section 504

claim “claim does not implicate the University’s Eleventh Amendment immunity.” Doc. 17 at 9.

And because Mr. Sisco alleges that he was denied reasonable accommodations, the “rights and

remedies” under Section 504 and the ADA “are the same for purposes of this case.” See Bennett-




                                                 4
     Case: 3:21-cv-00059-DMB-RP Doc #: 20 Filed: 07/20/21 5 of 25 PageID #: 101




Nelson, 431 F.3d at 455. Accordingly, this Court “need not address” Ole Miss’s Eleventh

Amendment arguments. See id.; see also Shaikh v. Texas A&M Univ. Coll. of Med., 739 F. App’x

215, 224 (5th Cir. 2018) (Because Shaikh has stated a claim under Section 504, we conclude, for

purposes of [Eleventh Amendment immunity], that the same conduct is a violation of Title II of

the ADA.”); Hammond v. Univ. of S. Mississippi, No. 2:18-CV-150-KS-MTP, 2018 WL 5988353,

at *3 (S.D. Miss. Nov. 14, 2018) (“[T]he Court declines to … address whether Title II of the ADA

constitutes a valid abrogation of sovereign immunity with respect to Plaintiff’s ADA claim, having

concluded that [the] identical Section 504 claim is not barred by sovereign immunity.”).

       Given this longstanding precedent, it truly “is a mystery” why Ole Miss has “chose[n] to

pursue the question of Eleventh Amendment abrogation under Title II of the ADA.” See Campbell,

842 F.3d at 379. The university argues that the Court “should still first consider the [its] immunity

defense where the difference in causation standards is applicable to the facts of the case,” doc. 17

at 9, but it makes no effort to explain why different causation standards would apply here. This is

unsurprising, because, as already explained, “there is no question that the complaint claims the

University’s failure to provide the demanded accommodations is the sole cause of the alleged

denial of benefits.” See Bennett-Nelson, 431 F.3d at 455 (“If the accommodation is required the

defendants are liable simply by denying it.”). In short, Fifth Circuit precedent squarely forecloses

any Eleventh Amendment defense here. See Pace, 403 F.3d at 287–89; Bennett-Nelson, 431 F.3d

at 454–55; Campbell, 842 F.3d at 379; Shaikh, 739 F. App’x at 224.

       Even assuming Ole Miss could somehow overcome Pace and its progeny, every circuit

court that has considered the question has held that Title II of the ADA validly abrogated the

States’ sovereign immunity in the educational context. See Bowers v. Nat’l Collegiate Athletic

Ass’n, 475 F.3d 524, 555 (3d Cir. 2007) (“As applied to education, Title II is a congruent and




                                                 5
     Case: 3:21-cv-00059-DMB-RP Doc #: 20 Filed: 07/20/21 6 of 25 PageID #: 102




proportional means of preventing and remedying the unconstitutional discrimination that Congress

found to exist both in education and in other areas of governmental services, many of which

implicate fundamental rights.”); Toledo v. Sanchez, 454 F.3d 24, 40 (1st Cir. 2006) (“We are

similarly persuaded that Title II’s prophylactic measures are justified by the persistent pattern of

exclusion and irrational treatment of disabled students in public education, coupled with the

gravity of the harm worked by such discrimination.”); Ass’n for Disabled Americans, Inc. v. Fla.

Int’l Univ., 405 F.3d 954, 959 (11th Cir. 2005) (concluding that Title II is a “congruent and

proportional” response to the “long history of state discrimination against students with

disabilities,” which limits their “future ability to exercise and participate in the most basic rights

and responsibilities of citizenship”); Constantine v. Rectors & Visitors of George Mason Univ.,

411 F.3d 474, 490 (4th Cir. 2005) (concluding that “Title II of the ADA is valid § 5 legislation, at

least as it applies to public higher education,” because            “it is more likely that disability

discrimination … public education programs will be unconstitutional than discrimination in …

public employment,” and because Title II’s “remedial measures … are likely less burdensome to

the States than those employed in Title I”).1 If the Court is inclined to consider the question, it

should follow their lead. Indeed, the Eleventh Circuit recently held that Title II abrogates States’

immunity with regard to captioning video content. Nat’l Ass’n of the Deaf v. Fla., 980 F.3d 763,

773 (11th Cir. 2020) (holding that requiring a legislative body to “add[] captioning to legislative

videos” is “a proportionate” remedy under Title II).

        B. Mr. Sisco states plausible claims under both the ADA and Section 504.

        Ole Miss concedes that the legal analysis of claims under the ADA and Section 504 is

“identical.” Doc. 17 at 21; see also Pace, 403 F.3d at 287–89; Bennett-Nelson, 431 F.3d at 454–


        1
         The Fifth Circuit declined to consider this question in Pace, 403 F.3d at 287 (“[W]e do not
address whether … [Tennessee v.] Lane extends to … access to public education.”).


                                                    6
     Case: 3:21-cv-00059-DMB-RP Doc #: 20 Filed: 07/20/21 7 of 25 PageID #: 103




55. However, it raises four arguments attacking the plausibility of Mr. Sisco’s claims. First, it

maintains that Title II and Section 504 do not cover its social media videos. Doc. 17 at 10–16.

Second, the university argues that Mr. Sisco fails to “identify specifically what information is

inaccessible.” Id. at 13. Third, Ole Miss contends that it cannot be held liable for uploading

inaccessible content to a third party’s website. Id. at 14–16. Fourth, it argues that Mr. Sisco “fails

to allege that he was not provided an auxiliary aid in his Chinese history class.” Id. at 16–18.

These arguments are all meritless.

            1. Title II and Section 504 cover Ole Miss’s social media videos.

        Title II of the ADA provides that “no qualified individual with a disability shall, by reason

of such disability, be excluded from participation in or be denied the benefits of the services,

programs, or activities of a public entity, or be subjected to discrimination by any such entity.” 42

U.S.C. § 12132. The Department of Justice—the agency charged with promulgating regulations

interpreting this title—has taken an expansive view of Title II, concluding that it “applies to all

services, programs, and activities provided or made available by public entities.” 28 C.F.R.

§ 35.102 (emphasis added). More to the point, Title II “applies to anything a public entity does.”

28 C.F.R. § Pt. 35, App. B. Circuit courts have deferred to the DOJ’s interpretation.2

        Multiple courts have applied Title II and Section 504 as requiring captions for video

content on public entities’ online communications. For example, the District of Massachusetts

concluded that Section 504 applied to Harvard University’s failure “to provide timely, accurate



        2
            Bahl v. Cty. of Ramsey, 695 F.3d 778, 787–88 (8th Cir. 2012) (“[DOJ] regulations confirm that
‘title II applies to anything a public entity does.’”); Lee v. City of Los Angeles, 250 F.3d 668, 691 (9th Cir.
2001) (“[T]he ADA’s broad language brings within its scope ‘anything a public entity does.’”); Johnson
v. City of Saline, 151 F.3d 564, 569 (6th Cir. 1998) (“[W]e find that the phrase ‘services, programs, or
activities’ encompasses virtually everything that a public entity does.”); Yeskey v. Com. of Pa. Dep’t of
Corr., 118 F.3d 168, 171 (3d Cir. 1997), aff’d sub nom., 524 U.S. 206 (1998) (“This broad language is
intended to ‘appl[y] to anything a public entity does.’”).


                                                      7
     Case: 3:21-cv-00059-DMB-RP Doc #: 20 Filed: 07/20/21 8 of 25 PageID #: 104




captioning of the audio and audiovisual content that Harvard makes available online to the general

public for free.” Nat’l Ass’n of the Deaf v. Harvard Univ., 377 F. Supp. 3d 49, 53 (D. Mass. 2019).

Similarly, the District of Maryland denied a motion to dismiss where the plaintiff alleged that a

public university failed to provide captions for information on its “athletic websites” and for audio

“projected into the stadium bowls and concourse areas” of the university’s athletic facilities. Innes

v. Bd. of Regents of Univ. Sys. of Maryland, 29 F. Supp. 3d 566, 571 (D. Md. 2014). The court

later denied the university’s motion for summary judgment. See Innes v. Bd. of Regents of the

Univ. Sys. of Maryland, No. CIV.A. DKC 13-2800, 2015 WL 1210484, at *12 (D. Md. Mar. 16,

2015) (“There is a genuine dispute of material fact as to whether captioning live and pre-produced

content on UMTerps.com would be unduly burdensome.”); cf. Reininger v. Oklahoma, 292 F.

Supp. 3d 1254, 1261 (W.D. Okla. 2017) (“Defendants concede that Plaintiff has stated a Title II

claim based on their “failure to caption streaming video of legislative sessions.”). Courts have

reached the same conclusion when public entities’ websites are alleged to be inaccessible to the

blind or visually impaired. See Payan v. Los Angeles Cmty. Coll. Dist., No. 2:17-cv-01697-SVW-

SK, 2019 WL 2185138, at *11 (C.D. Cal. May 21, 2019), report and recommendation

adopted, No. 2:17-cv-01697-SVW-SK, 2019 WL 3298777 (C.D. Cal. July 22, 2019); Hindel v.

Husted, No. 2:15-cv-3061, 2017 WL 432839, at *5 (S.D. Ohio Feb. 1, 2017; Martin v. Metro.

Atlanta Rapid Transit Auth., 225 F. Supp. 2d 1362, 1366, 1377 (N.D. Ga. 2002).

       Despite this caselaw and DOJ’s broad regulations, Ole Miss argues that its communications

through social media websites are not covered by Title II. Notably, Ole Miss does not dispute

that Title II applies to videos played in Mr. Sisco’s Chinese history class, televisions displayed in

Ole Miss’s common areas, or NewsWatch. Instead, the university’s coverage argument is directed




                                                 8
     Case: 3:21-cv-00059-DMB-RP Doc #: 20 Filed: 07/20/21 9 of 25 PageID #: 105




solely at social media videos. As explained below, the argument has no merit, because the there

is no “social media” exception to Title II.

       In support of its coverage argument, Ole Miss primarily contends that “[t]he text of the

ADA … does not specifically reference internet accessibility.” Doc. 17 at 11. But courts have

repeatedly rejected similar arguments. For example, the petitioners in Pennsylvania Department

of Corrections v. Yeskey argued that prisons were not covered under Title II because “the statute’s

statement of findings and purpose … does not mention prisons and prisoners.” 524 U.S. 206, 211

(1998). The Supreme Court unanimously rejected this as “irrelevant,” explaining that “the fact

that a statute can be applied in situations not expressly anticipated by Congress does not

demonstrate ambiguity,” but rather “[i]t demonstrates breadth.” Id. at 212; see also Bostock v.

Clayton Cty., Georgia, 140 S. Ct. 1731, 1751 (2020) (“[I]n the context of an unambiguous statutory

text, whether a specific application was anticipated by Congress is irrelevant.”). The Fifth Circuit,

sitting en banc, reached the same conclusion in Frame v. City Arlington, where it concluded that

sidewalks were a “service, program, or activity” under Title II, even though sidewalks aren’t

mentioned in the statutory text. 657 F.3d 215, 225 (5th Cir. 2011) (en banc) (citing Yeskey, 524

U.S. at 212).

       Indeed, Ole Miss concedes that Title II covers “all of the operations of ... a local

government.” Doc. 17 at 11 (quoting Frame, 657 F.3d at 225). Because it cannot seriously dispute

that creating and posting social media videos are part “of the operations” of Ole Miss, see id., the

university raises various red herrings and cites inapposite caselaw interpreting Title III, which

applies only to “public accommodations.” The Court should look unfavorably on these “hair-

splitting arguments,” because Title II “prohibits all discrimination by a public entity, regardless of

the context.” See Innovative Health Sys., Inc. v. City of White Plains, 117 F.3d 37, 45 (2d Cir.




                                                  9
    Case: 3:21-cv-00059-DMB-RP Doc #: 20 Filed: 07/20/21 10 of 25 PageID #: 106




1997). Social media content is simply one of the many “services, programs, or activities” that Ole

Miss provides. See 42 U.S.C. § 12132; 28 C.F.R. § Pt. 35, App. B.

        Title II and Section 504 are clear, but to the extent there is any ambiguity, courts “do not

simply impose [thei]r own construction” on the statutes. See Frame, 657 F.3d at 224. Instead,

courts “refer to the responsible agency’s reasonable interpretation of that statute.” Id. at 225. And

here, “Congress directed the [DOJ] to elucidate Title II with implementing regulations,” which

means that “DOJ’s views at least would ‘warrant respect’ and might be entitled to even more

deference.” Id. (quoting Olmstead v. L.C. ex rel. Zimring, 527 U.S. 581, 598–99 (1999) and citing

Alexander v. Choate, 469 U.S. 287, 305 n.24 (1985), and Chevron, U.S.A., Inc. v. Nat. Res. Def.

Council, Inc., 467 U.S. 837, 843–44 (1984)). Relevant here, the DOJ has explicitly stated in its

Guidance Document interpreting its regulations that “[p]ublic entities that … communicate with

their constituents or provide information through the Internet must ensure that individuals with

disabilities have equal access to such services or information.” 28 C.F.R. § Pt. 35, App. A.

Because social media videos are used by public entities to “communicate with their constituents

or provide information,” they are covered by Title II and Section 504. See id.3

        The DOJ’s interpretation is entitled to deference. In Frame, the Fifth Circuit found it

unnecessary to decide how much deference to give to the DOJ’s interpretation, because it

“corroborate[d] [the court’s] own analysis.” 657 F.3d at 235. But if this Court is conflicted or

believes the statute is ambiguous as to captioning internet content, this Court should conclude that



        3
           Of course, public entities need not provide accommodations that “would result in an undue
financial and administrative burden or a fundamental alteration in the nature of the programs, services, or
activities being offered,” 28 C.F.R. § Pt. 35, App. A, but Ole Miss does not argue that adding captions to
its video content would impose an undue burden. Even if it did argue undue burden, this is an affirmative
defense—a fact-intensive question not suited for a motion to dismiss. See Frame, 657 F.3d at 233 (“If the
City can show that making its newly built and altered sidewalks accessible would have been unreasonable
when those sidewalks were built or altered, the City would be entitled to an affirmative defense.”).


                                                    10
    Case: 3:21-cv-00059-DMB-RP Doc #: 20 Filed: 07/20/21 11 of 25 PageID #: 107




the DOJ’s interpretation is entitled to deference under Chevron, 467 U.S. at 843–44. Under

Chevron, “if the statute is silent or ambiguous with respect to the specific issue, the question for

the court is whether the agency’s answer is based on a permissible construction of the statute.”

Chamber of Com. v. DOL, 885 F.3d 360, 379 (5th Cir. 2018). Applied here, this Court must defer

to the DOJ’s interpretation that Title II requires public entities to provide “equal access” when they

communicate “through the Internet,” 28 C.F.R. § Pt. 35, App. A, so long as this interpretation is

“reasonable,” see Chamber of Com., 885 F.3d at 379. In conducting this analysis, the Court must

not second-guess the DOJ or “substitute [its] own judgment for a reasonable alternative.” Garcia-

Carias v. Holder, 697 F.3d 257, 263 (5th Cir. 2012). Instead, the Court must uphold the DOJ’s

interpretation unless it is “arbitrary, capricious or manifestly contrary to the statute.” Alenco

Commc’ns, Inc. v. F.C.C., 201 F.3d 608, 619 (5th Cir. 2000).

       Here, it’s perfectly “reasonable” to interpret Title II as applying to public entities’

communications with the public through the Internet. See Chamber of Com., 885 F.3d at 379. For

example, if the Ole Miss football held a pep rally on campus, no one would dispute that Title II

would apply to the pep rally and that any disabled person who requested a reasonable

accommodation to enjoy the pep rally would be entitled to one. But under Ole Miss’s reading, if

the university posted a video of that same pep rally to YouTube, Title II no longer applies. That

is absurd. The DOJ has recognized that people are increasingly living their lives virtually and that

disabled people need accommodations in that virtual world. This position is eminently reasonable

and entitled to deference. See Chevron, 467 U.S. at 843–44.

       Ole Miss is correct that although the DOJ has “generally taken the position that the ADA

does apply to the internet,” it has not yet “issue[d] any rules and regulations regarding internet

accessibility.” Doc. 17 at 11 n.6 (citing Price v. City of Ocala, 375 F. Supp. 3d 1264, 1270 (M.D.




                                                 11
    Case: 3:21-cv-00059-DMB-RP Doc #: 20 Filed: 07/20/21 12 of 25 PageID #: 108




Fla. 2019). But this is irrelevant, because agencies are entitled to the same level of deference when

interpreting their own regulations. See Auer v. Robbins, 519 U.S. 452, 461 (1997) (“Because the

salary-basis test is a creature of the Secretary’s own regulations, his interpretation of it is …

controlling unless plainly erroneous or inconsistent with the regulation.”). The Supreme Court

reinforced this principle (known as “Auer deference”) in Kisor v. Wilkie, explaining that courts

defer to agencies’ “reasonable readings of genuinely ambiguous regulations” when the

interpretation is an “authoritative” or “official” position of the agency that “implicate[s] its

substantive expertise” and “reflect[s] fair and considered judgment.” 139 S. Ct. 2400, 2408, 2416–

18 (2019) (internal quotations omitted). The DOJ’s Title II guidance is unquestionably its “official

position” on this issue. See id. at 2416. And because the Guidance responds to numerous

comments made during the rulemaking process, it is also “fair and considered judgment.” See id.

at 2417; 28 C.F.R. § Pt. 35, App. A. Finally, given that DOJ is the agency Congress tasked with

enforcing Title II, its interpretations of its regulations clearly “implicate its substantive expertise.”

Kisor, 139 S. Ct. at 2417. Thus, Auer deference is appropriate here.4

        Ole Miss needlessly creates confusion by citing cases applying Title III—which covers

public accommodations—instead of Title II—which covers public entities. For example, it relies

heavily on Gil v. Winn-Dixie Stores, Inc., 993 F.3d 1266, 1271 (11th Cir. 2021), a case from the

Eleventh Circuit involving a grocery store, not a public university.5 But as explained in Price v.

City of Ocala, Florida (a case Ole Miss cites heavily), case law interpreting Title III “is largely

inapposite to Title II website cases.” 375 F. Supp. 3d 1264, 1271 (M.D. Fla. 2019). The court

explained that Title II is more expansive in the Internet context than Title III “because there is no

requirement that a violation be tied to a physical location.” Id. at 1272. That is, “requiring a nexus


        4
            At a minimum, the DOJ’s view “warrant[s] respect.” See Frame, 657 F.3d at 224.
        5
            Though not relevant here, the Winn-Dixie decision is currently pending en banc review.


                                                     12
    Case: 3:21-cv-00059-DMB-RP Doc #: 20 Filed: 07/20/21 13 of 25 PageID #: 109




between a governmental website and an impediment to accessing a physical, brick-and-mortar

location makes no sense under Title II,” because it “has no statutory requirement that a violation

be connected to a physical location.” Id. at 1273.

       Finally, Fifth Circuit law is clear that “any ambiguities in the controlling substantive law

must be resolved in the plaintiff’s favor.” Inclusive Communities, 920 F.3d at 899. This is

especially true given the ADA’s remedial purpose, which requires that it “be construed liberally”

to afford people with disabilities “equal access.” PGA Tour, Inc. v. Martin, 532 U.S. 661, 676–77

(2001). “The ADA is a ‘broad mandate’ of ‘comprehensive character’ and ‘sweeping purpose’

intended ‘to eliminate discrimination against disabled individuals, and to integrate them into the

economic and social mainstream of American life.’” Frame, 657 F.3d at 223 (quoting PGA

Tour, 532 U.S. at 675); see also Flowers v. S. Reg’l Physician Servs. Inc., 247 F.3d 229, 234 (5th

Cir. 2001) (concluding that claim was covered by ADA in light of its “broad, remedial

framework”). In today’s day and age when life is often experienced through the Internet, excluding

social media videos from Title II and Section 504 would fly in the face of their “broad mandate”

and “sweeping purpose.” See Frame, 657 F.3d at 223.

           2. Rule 12(b)(6) does not require Mr. Sisco to catalog every allegedly inaccessible
              social media video.

       Ole Miss next argues that, even if Title II and Section 504 apply to social media videos,

Mr. Sisco “has still failed to state a plausible a claim” because he must “identify specifically what

information is inaccessible.” Doc. 17 at 13. This argument is at odds with Rule 8’s requirement

that a complaint provide merely a “short and plain statement of the claim.” Fed. R. Civ. P. 8. The

purpose of pleading is “to give the defendant fair notice of what the ... claim is and the grounds

upon which it rests.” Wooten v. McDonald Transit Assocs., Inc., 788 F.3d 490, 498 (5th Cir. 2015).




                                                 13
    Case: 3:21-cv-00059-DMB-RP Doc #: 20 Filed: 07/20/21 14 of 25 PageID #: 110




Mr. Sisco’s complaint gives Ole Miss fair notice that most of its social media videos are not

captioned. At this stage, no more detail is required.

       Ole Miss relies on Price, 375 F. Supp. 3d at 1271–75, but that case has no application here.

First and foremost, Ole Miss is wrong that “the court held that [the plaintiff] had failed to ‘specify

precisely what documents were inaccessible.’” Doc. 17 at 14 (quoting Price, 375 F. Supp. 3d at

1267 n. 2). Price was decided on standing grounds, so any discussion of Rule 12(b)(6) is dicta.

See Sierra v. City of Hallandale Beach, Fla., 996 F.3d 1110, 1114–15 (11th Cir. 2021) (“Our

precedent is clear that a court cannot rule on the merits of a case after finding that the plaintiff

lacks standing. … Therefore, the district court’s statement about intentional discrimination was

merely dicta—not a ruling on the merits.”). In fact, the court itself acknowledged that the merits

of the claim were “not currently before the Court.” Price, 375 F. Supp. 3d at 1277 n.16.

       Second, even assuming Price’s discussion of the merits had any force, it is easily

distinguishable. The Price court noted the plaintiff’s failure to identify “what precise documents

on the City’s website” were inaccessible. Id. at n.2. The plaintiff had “cite[d] more than a dozen

links to the City’s website … but never state[d] that the documents in those links are inaccessible

as opposed to implying that those links are representative of the type of information available on

the City’s website.” Id. at n.14. By contrast, Mr. Sisco has identified specific video content that

is inaccessible, including episodes of “The Season” and a motivational video narrated by Mr.

Sisco’s friend for the Ole Miss-Alabama game in October 2020. Doc. 14 at 5. In addition, he

alleges that “very few” of the videos that Ole Miss posts to social media are captioned. Id. at 4.

This is more than enough at the pleading stage. See Harvard Univ., 377 F. Supp. 3d at 54 (denying

motion to dismiss where complaint alleged that “[o]nly a fraction of the online content that Harvard

makes available has timely, accurate captioning”). To the extent Ole Miss demands a full




                                                 14
    Case: 3:21-cv-00059-DMB-RP Doc #: 20 Filed: 07/20/21 15 of 25 PageID #: 111




accounting of every inaccessible video that Mr. Sisco has ever encountered on its social media

platforms, this is absurd and goes far beyond the Federal Rules’ notice pleading standards. See

Turner v. Pleasant, 663 F.3d 770, 775 (5th Cir. 2011) (a complaint “need not contain detailed

factual allegations”). That is what discovery is for.

            3. Mr. Sisco’s allegations are aimed at Ole Miss’s conduct and no one else’s.

        Ole Miss argues that Mr. Sisco’s “real complaint is that Facebook, Twitter, and Instagram

have not provided him with a necessary auxiliary aid to access content streamed on their respective

apps or websites.” Doc. 17 at 16. Nonsense. Ole Miss makes a choice when it uploads content

to third-party social media sites: it can either upload videos without captions, or it can take the

extra step of adding captions to videos before uploading them. Mr. Sisco has alleged that “Ole

Miss has the full capability of adding captions to any and all video content, including videos it

uploads to social media.” Doc. 14 at 3. Ole Miss is choosing to upload videos that are inaccessible

to deaf people. Facebook, Twitter, and Instagram are mere vessels of the inaccessible video

content Ole Miss has chosen to upload.

        Ole Miss relies on Ivy v. Williams, 781 F.3d 250, 255 (5th Cir. 2015), but that decision was

vacated by the Supreme Court in Ivy v. Morath, 137 S. Ct. 414 (2016).6 In other words, Ole Miss

has cited a decision that no longer exists. In any event, Ivy is inapposite. That case involved an

allegedly inaccessible driver-education program provided by a private company. Ivy, 781 F.3d at

252. The Fifth Circuit held that the Texas Education Agency could not be liable under Title II,

because it “d[id]not provide any portion of driver education; it merely license[d] driver education

schools,” and because its policies and regulations had “not caused” the inaccessibility issues. Id.


        6
          The Supreme Court vacated Ivy under the rule established in United States v. Munsingwear,
Inc., which held that “in dealing with a civil case from a court in the federal system which has become
moot while on its way [to the Supreme Court] or pending [its] decision on the merits,” the Court should
“reverse or vacate the judgment below and remand with a direction to dismiss.” 340 U.S. 36, 39 (1950).


                                                   15
    Case: 3:21-cv-00059-DMB-RP Doc #: 20 Filed: 07/20/21 16 of 25 PageID #: 112




at 256. By contrast, Mr. Sisco clearly alleges that a public entity is producing and uploading videos

without captions and that doing so violates Title II. See id. Thus, even though the videos are

ultimately displayed by third parties, Ole Miss unquestionably “caused” the lack of captioning,

because it created the videos and uploaded them without captions. See id.

       The District of Massachusetts rejected a nearly identical argument in Harvard University,

377 F. Supp. 3d at 63. There, the university argued that it could not be held liable for uncaptioned

content posted on “websites hosted by third parties, including Harvard on YouTube, Harvard on

iTunes U; and Harvard on SoundCloud.” Id. The district court denied Harvard’s motion to

dismiss, explaining that Harvard’s level of control over the content and the reasonableness of

requiring captions were questions of fact that could not be resolved on a motion to dismiss:

       It may be that Harvard does not arrange for inaccessible content to appear on these
       platforms, or that Harvard lacks control over how content is displayed on third-
       party websites, or that captioning would not provide meaningful access to content
       on third-party websites for deaf and hard of hearing individuals, or that requiring
       captioning would fundamentally alter the nature of the service or result in an undue
       burden. Those are questions raised by Harvard’s affirmative defenses. The court
       cannot make such determinations in the absence of a more developed factual record.

Id. at 63–64 (“Plaintiffs have not alleged that Harvard functions as a regulator of its websites and

platforms. … And, in the absence of a factual record, the role Harvard plays in connection with

content that Harvard itself may not create or produce is a matter of conjecture.”). At this stage,

the Court must accept as true the allegation that Ole Miss is causing the inaccessibility.

           4. Whether alternative auxiliary aids were available in Mr. Sisco’s Chinese
              history class is irrelevant at the motion-to-dismiss stage.

       Ole Miss next tries to leapfrog the pleading stage and dive straight into the merits. It

contends that Mr. Sisco fails to state a claim based on the events in his Chinese history class

because “he does not allege that the University did not provide any auxiliary aid, such as a qualified

interpreter, a note taker, or other written materials.” Doc. 17 at 18. But Mr. Sisco does not need



                                                 16
    Case: 3:21-cv-00059-DMB-RP Doc #: 20 Filed: 07/20/21 17 of 25 PageID #: 113




to allege every conceivable accommodation that the university didn’t provide. In fact, Ole Miss

admits that “[i]n determining what types of auxiliary aids and services are necessary, a public

entity shall give primary consideration to the requests of individuals with disabilities.” 28 C.F.R.

§ 35.160(b)(2). The complaint could not be more clear that captions were Mr. Sisco’s preferred

accommodation. See id. Moreover, Mr. Sisco alleges that Ole Miss essentially conceded that

captioning the videos were reasonable, but that his professor simply failed, over and over, to have

Student Disability Services caption them. Doc. 14 at 8 (alleging that school officials admonished

Mr. Sisco’s professor for failing to provide captions).

       To be sure, the ADA does not always require “that a disabled individual must be provided

with the specific type of auxiliary aid that he or she requests.” Doc. 17 at 17. But whether a

disabled person’s preferred aid should be provided is, at bottom, a question of whether the

accommodation is “reasonable”—a factual issue that cannot be resolved at the motion-to-dismiss

stage. See Cadena v. El Paso Cty., 946 F.3d 717, 724 (5th Cir. 2020) (“[T]he County was obligated

to provide [plaintiff] with reasonable accommodations that allowed her to access its services.

[Plaintiff] has pointed to several different types of requests that the County denied. A reasonable

jury could find that some, or all, of these requests were reasonable, and that the County violated

the ADA by refusing to accommodate [her].”). It is thus no surprise that Ole Miss cites a case

involving a motion for summary judgment, not a motion to dismiss. See doc. 17 at 17 (citing Wells

v. Thaler, 460 F. App’x 303, 304 (5th Cir. 2012)). In Wells, the court examined evidence in the

record to determine whether the defendant’s proffered accommodation—though not the one

plaintiff requested—was reasonable. See 460 F. App’x at 312–13 (“The record indicates that

Wells was provided same-session library visits with an inmate of his choosing who would read to

him and otherwise assist him in preparing filings. … Although the law library did not provide




                                                17
    Case: 3:21-cv-00059-DMB-RP Doc #: 20 Filed: 07/20/21 18 of 25 PageID #: 114




Wells his requested accommodations, … the existing accommodations were more than sufficient

… [for] meaningful access to the law library.”). Ole Miss will have ample time to dispute the

reasonableness of Mr. Sisco’s preferred accommodations. Now is not that time.

       C. The CVAA does not apply to this case.

       Ole Miss haphazardly tosses in an argument under the Twenty-First Century

Communications and Video Accessibility Act (CVAA), U.S.C. § 610, et seq, arguing that Mr.

Sisco must exhaust some of his claims with the Federal Communications Commission. Doc. 17

at 21–22. As an initial matter, Mr. Sisco’s claims are not “based on televised content,” doc. 17 at

21, because his complaint alleges that he tried to watch “The Season” and NewsWatch on

Facebook, not on TV. See doc. 14 at 4 ¶ 37, at 7 ¶ 61. More importantly, every court to have

considered this argument has rejected it. Ole Miss cites Sierra v. Sch. Bd. of Broward Cty., No.

16-CV-63021, 2017 WL 1423956, at *4 (S.D. Fla. Apr. 20, 2017), which held that the FCC has

“exclusive jurisdiction” over any complaints about the captioning of video programming. But the

Eleventh Circuit overruled this decision in no uncertain terms just a year later in Sierra v. City of

Hallandale Beach, Fla., 904 F.3d 1343 (11th Cir. 2018), so it no longer carries any force.

       The Hallandale Beach decision flatly rejected the argument that the CVAA “grants the

FCC exclusive jurisdiction over issues concerning closed captioning of videos streamed on the

internet.” Id. at 1348–49 (emphasis omitted). Instead, the court held that exhaustion with the FCC

of a captioning-based complaint is required if, and only if, a plaintiff brings a claim under 47

U.S.C. § 613(j). Id. at 1349 (“Congress granted the FCC ‘exclusive jurisdiction with respect to

any complaint under this section.’”) (quoting 47 U.S.C. § 613(j)). Nothing stops a plaintiff from

asserting captioning-based complaints under the ADA or Section 504. Id. (“Whereas issues

concerning closed captioning of video content delivered over the internet could arise in many




                                                 18
    Case: 3:21-cv-00059-DMB-RP Doc #: 20 Filed: 07/20/21 19 of 25 PageID #: 115




contexts … issues concerning complaints under § 613(j) can arise in one place only: § 613(j) itself.

In short, § 613(j) does nothing more than prevent someone wanting to bring a complaint under that

section from doing so anywhere other than before the FCC.”).

       The Ninth Circuit and the District of Massachusetts have reached the same conclusion. See

Greater Los Angeles Agency on Deafness, Inc. v. Cable News Network, Inc., 742 F.3d 414, 428–

29 (9th Cir. 2014) (“Even if the [CVAA] evinced Congress’s intent to preempt the field of closed

captioning for television programming, the CVAA and the FCC’s 2012 online captioning rules left

ample room for state laws to supplement the federal regulatory scheme for online Internet closed

captioning.”); Nat’l Ass’n of the Deaf v. Netflix, Inc., 869 F. Supp. 2d 196, 208 (D. Mass. 2012)

(“[T]he CVAA does not cover all of the streaming video programming and other services that are

the subject of Plaintiffs’ ADA claim.”). This Court should follow their lead and hold that the

CVAA has no relevance here, because Mr. Sisco has not asserted a claim under that statute. Put

another way, although “the FCC undoubtedly has expertise on closed-captioning requirements, its

charge under the CVAA bears not one iota on what constitutes a violation under the Rehabilitation

Act or ADA.” Hallandale Beach, 904 F.3d at 1351–52.

       D. Ole Miss concedes that Mr. Sisco has standing to seek injunctive relief.

       A plaintiff must have Article III standing “for each type of relief sought.” Summers v.

Earth Island Inst., 555 U.S. 488, 493 (2009). Relevant here, standing “must be supported in the

same way as any other matter on which the plaintiff bears the burden of proof, i.e., with the manner

and degree of evidence required at the successive stages of the litigation.” Lujan v. Defs. of

Wildlife, 504 U.S. 555, 561 (1992). At this early stage, the plaintiff’s burden is light, and a court

must “assume the [plaintiff’s] view of the facts to be true for purposes of standing,” Rettig, 968

F.3d at 412, and “construe the complaint” in his favor, Warth, 422 U.S. at 501. As the case




                                                 19
    Case: 3:21-cv-00059-DMB-RP Doc #: 20 Filed: 07/20/21 20 of 25 PageID #: 116




progresses, the burden to prove standing becomes more onerous. See In re Deepwater Horizon,

739 F.3d 790, 799 (5th Cir. 2014) (“[T]he standard used to establish [standing] is not constant but

becomes gradually stricter as the parties proceed through the successive stages of the litigation.”)

(internal quotations omitted). Mr. Sisco easily satisfies his burden here.

        First and foremost, Ole Miss concedes that Mr. Sisco has Article III standing to pursue

injunctive relief. In particular, the university “concede[s] he has standing to pursue at least some

[injunctive] relief” with respect to his Chinese history class and Ole Miss’s social media videos.

Doc. 17 at 7. Based on this concession, the Court should stop there and reject any attempt to parse

out which types of injunctive relief the Court may ultimately be inclined to award. It is far too

early for that. See Pittsburgh League of Young Voters Educ. Fund v. Port Auth. of Allegheny Cty.,

No. 02 06CV1064, 2007 WL 1007968, at *9 (W.D. Pa. Mar. 30, 2007) (denying motion to dismiss

claims for injunctive relief because “[e]ven if this Court were to reject the particular injunctive

relief requested by Plaintiffs, this Court would still be entitled to grant Plaintiffs injunctive relief

in some other form”); In re K-Dur Antitrust Litig., 338 F. Supp. 2d 517, 550 (D.N.J. 2004) (“This

Court is loathe at this stage in the proceedings to curtail its broad equity powers to fashion the

most complete relief possible. … [W]hile this Court may ultimately agree … that claims for

injunctive relief are inappropriate, dismissal at this stage of the proceedings would be premature.”).

        Second, Mr. Sisco is not seeking a preliminary injunction, so there is no need for the Court

to make any factual findings at this time. See Irshad Learning Ctr. v. Cty. of DuPage, 804 F. Supp.

2d 697, 719 (N.D. Ill. 2011) (denying motion to dismiss claim for injunctive relief as “premature”

because plaintiff “ha[d] not filed a motion for a preliminary injunction or a temporary restraining

order”); Fair Hous. in Huntington Comm. Inc. v. Town of Huntington, N.Y., 316 F.3d 357, 361 (2d

Cir. 2003) (“To the degree that defendants challenge the factual underpinnings of the allegations




                                                  20
    Case: 3:21-cv-00059-DMB-RP Doc #: 20 Filed: 07/20/21 21 of 25 PageID #: 117




made by plaintiffs in support of their standing to bring suit, the argument is premature.”);

Endurance Am. Ins. Co. v. Cheyenne Partners, LLC, No. 6:20-CV-00571, 2020 WL 6483103, at

*3 (W.D. La. Aug. 21, 2020) (“Because the request for injunctive relief has not been formally

placed before the court in an appropriate procedural posture for adjudication, it would be improper

for this Court to hold that [Plaintiff] is not entitled to any injunctive relief that might be

available.”). It makes little sense for the Court speculate about what precise injunctive relief it

may or may not have the power to grant at some future point in time, when there is no motion

asking the Court for any immediate relief.

       Third, it is especially premature to dismiss injunctive-relief claims when, as here, the

plaintiff has “live damages claim[s] that will support injury-in-fact.” See Laurens v. Volvo Cars

of N. Am., LLC, 868 F.3d 622, 625 (7th Cir. 2017). As explained above, Ole Miss is not entitled

to sovereign immunity, and Mr. Sisco has stated plausible damages claims under the ADA and

Section 504. If the Court agrees that Mr. Sisco’s damages claims should go forward, then “further

proceedings will be necessary, and that would be the best time to explore whether [he] also has

standing to pursue [certain] type[s] of injunctive relief.” Id. And, if necessary, the “standing

inquiry can be revisited at trial” or at summary judgment. See Jackson v. Okaloosa Cty., Fla., 21

F.3d 1531, 1536 n.5 (11th Cir. 1994); Baur v. Veneman, 352 F.3d 625, 642 (2d Cir. 2003)

(“Defendants may certainly test [Plaintiff’s] standing as the litigation progresses by requesting an

evidentiary hearing or by challenging [his] standing on summary judgment or even at trial.”).

       Ole Miss appears to demand specific allegations to establish entitlement to specific forms

of injunctive relief. But “[a]t the pleading stage, general factual allegations of injury resulting

from the defendant's conduct may suffice, for on a motion to dismiss we presum[e] that general

allegations embrace those specific facts that are necessary to support the claim.” Lujan, 504 U.S.




                                                21
    Case: 3:21-cv-00059-DMB-RP Doc #: 20 Filed: 07/20/21 22 of 25 PageID #: 118




at 561 (emphasis added) (internal quotations marks omitted). Mr. Sisco does not need to allege

“specific facts” at this stage. See id. So long as the Court can “presume specific facts under which

[Mr. Sisco] will be” entitled to injunctive relief, Mr. Sisco has satisfied his burden. See Bennett v.

Spear, 520 U.S. 154, 168 (1997). In other words, “supplying details is not the function of a

complaint,” and a complaint will defeat a motion to dismiss if the Court can “imagine

facts consistent with th[e] complaint … that will show plaintiffs’ standing.” Alliant Energy Corp.

v. Bie, 277 F.3d 916, 920 (7th Cir. 2002) (emphasis in original); see also Hotze v. Burwell, 784

F.3d 984, 992 (5th Cir. 2015) (“[W]e will not dismiss for lack of standing if we reasonably can

infer from the plaintiffs’ general allegations that [the plaintiff] has [standing].”). Because the Court

can easily infer that Mr. Sisco will continue to be harmed by the alleged violations in the complaint,

it need not delve any further than that.

        In short, the Court should conclude that it is premature to dismiss any injunctive-relief

claims at this early stage because (1) Ole Miss’s concedes standing for at least “some” of the

injunctive relief sought, (2) there is no pending motion for injunctive relief, and (3) Mr. Sisco has

live damages claims. See Laurens v. Volvo Cars of N. Am., LLC, 868 F.3d 622, 625 (7th Cir. 2017)

(“The[] complaint also includes a request for injunctive relief, but it is premature for us to say

whether they do or do not have standing for this part of the case.”); Friends of Frederick Seig

Grove #94 v. Sonoma Cty. Water Agency, 124 F. Supp. 2d 1161, 1172 (N.D. Cal. 2000) (denying

motion to dismiss request for injunctive relief because “[w]hile the Court may ultimately agree

with the defendants that injunctive relief is inappropriate, it is by no means evident that the Court

can reach such a determination on a motion to dismiss”); C. ex rel. Connor v. Missouri State Bd.

of Educ., No. 4:08CV1853 HEA, 2009 WL 2928758, at *4 (E.D. Mo. Sept. 8, 2009) (“Because

the Court must assume the facts as alleged in a motion to dismiss, it is premature to determine




                                                  22
    Case: 3:21-cv-00059-DMB-RP Doc #: 20 Filed: 07/20/21 23 of 25 PageID #: 119




whether Plaintiff lacks standing to pursue injunctive relief.”); Quade v. Milyard, No. CIVA 07-cv-

00229-WYD-MJW, 2008 WL 4097471, at *8 (D. Colo. Aug. 5, 2008), report and

recommendation adopted in part, rejected in part, No. CIVA 07-cv-00229-WYD-MJW, 2008 WL

4097469 (D. Colo. Sept. 2, 2008) (“This court finds that defendants’ motion to dismiss the claim

for injunctive relief is premature and should be denied. The appropriateness of permanent

injunctive relief need not be analyzed by the court unless and until the plaintiff prevails.”).

       Finally, to the extent the Court deems it necessary to further investigate the issue, Mr. Sisco

easily satisfies the standing requirements for injunctive relief. To establish injury-in-fact for an

injunctive-relief claim, a plaintiff must “demonstrate[e] a continuing injury or threatened future

injury.” Crawford v. Hinds Cty. Bd. of Supervisors, 1 F.4th 371, 2021 WL 2446792 at *2 (5th Cir.

2021). “That threatened future injury … must be ‘imminent,’” which means that “there must be

at least a ‘substantial risk’ that the injury will occur.” Id. “Past wrongs are evidence of the

likelihood of a future injury but do not in themselves amount to that real and immediate threat of

injury necessary to make out a case or controversy.” Id. (cleaned up).

       Crawford is on point here. The court held that a wheelchair user had standing to seek

injunctive relief against a county where he had twice been unable to fulfill his jury duty because

the courthouse was inaccessible to him. Id. at *3. The court reasoned that there was a “substantial

risk of [his] being called for jury duty again,” and that the harm was “imminent” because he

alleged a “systemic exclusionary practice” rather than “a one-off, episodic exclusion.” Id. As in

Crawford, Ole Miss’s failure to caption videos is “systemic,” not “episodic.” See id. Furthermore,

“[p]ast wrongs are evidence of the likelihood of a future injury,” and Mr. Sisco alleges myriad past

wrongs. See id. Finally, given Mr. Sisco’s deep ties to Ole Miss, there is a substantial likelihood

that the harms alleged here will recur. See id. (noting that the county “is not extremely populous




                                                 23
    Case: 3:21-cv-00059-DMB-RP Doc #: 20 Filed: 07/20/21 24 of 25 PageID #: 120




… so it’s fairly likely that Crawford will again, at some point, be called for jury duty”). The fact

that he’s no longer a student does not matter—Ole Miss’s social media videos are published to the

entire universe of Ole Miss fans, and its stadiums and arenas are open to the public as well. See

id.; see also Price, 375 F. Supp. 3d at 1274 (M.D. Fla. 2019) (considering the “ties or connections

a plaintiff has to the defendant governmental entity” to determine whether he has standing to seek

injunctive relief under Title II). Just as Ole Miss must make its stadiums accessible to non-student

football fans who use wheelchairs, it must make its social media videos and common areas

accessible to non-student fans who wish to enjoy them.

       It is true that NewsWatch is now captioned. Doc. 14 at 10 ¶ 97. But “[i]t is well settled

that a defendant’s voluntary cessation of a challenged practice does not deprive a federal court of

its power to determine the legality of the practice.” City of Mesquite v. Aladdin’s Castle, Inc., 455

U.S. 283, 289 (1982). Otherwise, “[t]he defendant is free to return to his old ways.” United States

v. W. T. Grant Co., 345 U.S. 629, 632 (1953). Accordingly, Ole Miss must meet a “stringent”

standard by showing that it is “absolutely clear that the allegedly wrongful behavior could not

reasonably be expected to recur.” Friends of the Earth, Inc. v. Laidlaw Env’t Servs. (TOC), Inc.,

528 U.S. 167, 189 (2000). Ole Miss cannot meet this “heavy burden.”

       For example, the Fourth Circuit held that the Washington Football Team had not

“discharged [its] heavy burden of showing no reasonable expectation that they will repeat their

alleged wrongs,” because it “did not actually provide captioning [in the football stadium] until

after plaintiffs filed their complaint.” Feldman v. Pro Football, Inc., 419 F. App’x 381, 387 (4th

Cir. 2011). The court noted that the team “maintain[ed] complete control over the captioning” and

that “[g]iven the ease with which [it] could stop providing captioning,” the team could not meet

its burden under the voluntary cessation doctrine. Id. Likewise, Ole Miss “did not actually provide




                                                 24
    Case: 3:21-cv-00059-DMB-RP Doc #: 20 Filed: 07/20/21 25 of 25 PageID #: 121




captioning” for NewsWatch until after Mr. Sisco filed his OCR complaint. See id.; doc. 14 at 10

¶ 97. And without injunctive relief, Ole Miss would be “free to return to [its] old ways.” See W.

T. Grant Co., 345 U.S. at 632. As a result, the Court should reject Ole Miss’s argument that any

injunctive-relief claims with regard to NewsWatch are moot. See Innes v. Bd. of Regents of the

Univ. Sys. of Maryland, 121 F. Supp. 3d 504, 510 (D. Md. 2015) (rejecting mootness argument

where the defendant “made a multi-million dollar capital investment in technology to provide

ribbon boards and captioning”).

                                        CONCLUSION

       For the reasons given above, the Court should deny Ole Miss’s motion to dismiss.



                                                    Respectfully submitted,

                                                    July 20, 2021

                                                    __/s/ Chris Edmunds______________

                                                    Chris Edmunds, Counsel for Plaintiff
                                                    LBSA: 37670
                                                    Chris Edmunds Law Office
                                                    4937 Hearst St., Suite 2F
                                                    Metairie LA 70001
                                                    (504) 314-0034
                                                    chrisedmundslaw@gmail.com




                                               25
